861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Talmadge C. DAWSON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3204.
United States Court of Appeals, Federal Circuit.
Sept. 9, 1988.

Before BISSELL, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
Talmadge C. Dawson (Dawson) appeals the decision of the Merit Systems Protection Board (board), Docket No. SF07528710963.  The board sustained the decision of the United States Postal Service's demotion of Dawson from the position of supervisor of mails, level 15, step 5, to distribution clerk, level 5, step 12, for unsatisfactory conduct and job performance, failure to follow instructions and violation of safety procedures.  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated January 25, 1988, the board's decision is affirmed.